
	
		I
		112th CONGRESS
		2d Session
		H. R. 4590
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain window shade
		  material.
	
	
		1.Certain window shade
			 material
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plaiting material products suitable for use in window shades,
						in rolls each having an area measuring over 27.85 m2
						 but less than 46.46 m2, of bamboo
						reeds and/or bamboo slats each measuring over 1 mm or more but not greater than
						13 mm in width, and/or bamboo cane over 2 mm or more but not greater than 12 mm
						in diameter, the foregoing woven with polyester yarn into a repeating pattern
						which may also include grass, paper strips or jute (provided for in subheading
						4601.92.20) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
